J-A17022-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ESTATE OF SANDRA                    :   IN THE SUPERIOR COURT OF
    HOLLAND                                    :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: JAMES HOLLAND                   :
                                               :
                                               :
                                               :
                                               :   No. 1747 WDA 2017

                Appeal from the Order Dated November 2, 2017
               In the Court of Common Pleas of Allegheny County
                     Orphans' Court at No(s): 02-15-07705


BEFORE: OTT, J., KUNSELMAN, J., and MUSMANNO, J.

JUDGMENT ORDER BY OTT, J.:                             FILED AUGUST 13, 2018

        James Holland appeals from the order entered November 2, 2017, in

the Court of Common Pleas of Allegheny County, which denied his motion for

judgment on the pleadings and found that his sister, Christine Stamper, has

standing as a beneficiary to petition for his removal as executor of the estate

of their mother, Sandra Holland (“Estate”).1 In that same order, the Orphans’

Court nevertheless denied Stamper’s petition for Holland’s removal. Holland

now complains the Orphans’ Court erred in denying his motion for judgment

on the pleadings, taking testimony on the issue of standing, and determining

his sister had standing to file the Petition to Remove. Because the Petition to




____________________________________________


1   See 20 Pa.C.S. § 3182.
J-A17022-18


Remove was denied, we conclude Holland is not an aggrieved party, and

dismiss the appeal.

        Due to the present procedural posture of the case, we find the issue of

Stamper’s standing decided in the November 2, 2017, order, is not

appealable.2 Holland argues the issue is appealable under Pa.R.A.P. 342(5)3

as the grant of standing confirms Stamper’s status as a beneficiary under the

Will.   However, since Stamper’s petition to remove him as executor was

denied, he is no longer an aggrieved party.4 Rather, we conclude the issue of

whether Stamper is a beneficiary under the Will is more properly decided in

other proceedings involving the Estate’s administration, such as a declaratory

judgment action to interpret paragraph 4 of the Will or objections filed to an

account, to which Stamper would be entitled to notice of the filing as a

potential beneficiary.

        Since Holland was successful in defeating the petition to remove him as

executor, we need not reach the issue of whether the Orphans’ Court erred in


____________________________________________


2 See N.A.M. v. M.P.W., 168 A.3d 256, 260 (Pa. Super. 2017) (“[T]he
appealability of an order goes directly to the jurisdiction of the [c]ourt[.]”).

3 See Pa.R.A.P. 342(5) (“An appeal may be taken as of right from the following
orders of the Orphans’ Court Division…. An order determining the status of
fiduciaries, beneficiaries, or creditors in an estate, trust, or guardianship[.]”).
4 See Pa.R.A.P. 501 (“Except where the right of appeal is enlarged by statute,
any party who is aggrieved by an appealable order, or a fiduciary whose estate
or trust is so aggrieved, may appeal therefrom.”), see also In re Gross, 382
A.2d 116, 119 (Pa. 1978) (“[A]n actual controversy must be extant at all
stages of review[.]”).

                                           -2-
J-A17022-18


taking testimony on the issue of standing rather than deciding the matter

solely on the pleadings. See Pa.R.C.P. 1034.

     Appeal dismissed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/13/2018




                                   -3-